Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed January 6, 2022 is acknowledged.  Claims 18, 20-23 and 25-27 are cancelled. Claims 1-11, 15-17, 19 and 24 are amended. Claims 1-17, 19 and 24 are pending in this application. Claim 17 is withdrawn with traverse (filed 6/24/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions. Applicant timely traversed the restriction (election) requirement in the reply filed on June 24, 2021.
3.	Claims 1-16, 19 and 24 are under examination with respect to ALS and myasthenia gravis for disease and a proteolysis factor for species of factor in this office action.
4.	Applicant’s arguments filed on January 6, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.  	The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claim is canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on January 6, 2022, the following rejections are maintained.
Claim Objections
6.	Claim 17 is objected to because of the following informalities:  the status of the claim 17 is incorrect because the claim is withdrawn from consideration.  Appropriate correction is required.
See MPEP 714 & 37 CFR  1.121.
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”


Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 8, 11-13 and 16 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 4-5 and 8 as amended encompass using a genus of SMAD inhibitor, a genus of ventralizing factor and a genus of caudalizing factor or using a genus of inhibitor of TGFbeta/Activin-Nodal signaling and/or a genus of inhibitor of BMP signaling for SMAD inhibitors, using a genus of activator of the hedgehog pathway for ventralizing factors to differentiate human pluripotent stem cells (hPSCs) into human motorneurons (hMNs). Claims 11-13 as amended encompass expressing a genus of light-sensitive protein or a genus of a light-gated ion channel and derivatives. Claim 16 as amended encompasses using a genus of autoantibodies against a genus of proteins in an NMJ (neuromuscular junction). 

On p. 6-7 of the response, Applicant argues that the specification provides representative examples of the claimed hMNs, hSKMs, SMAD inhibitors, ventralizing factors, caudalizing factors, inhibitors of TGFbeta/Activin-Nodal signaling, inhibitors of BMP signaling, activators of the SHH pathway, light-sensitive proteins, light-gated ion channel and derivatives, autoantibodies. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of using the claimed genus of SMAD inhibitor, the claimed genus of ventralizing factor and the claimed genus of caudalizing factor to differentiate hPSCs into hMNs or using the claimed genus of inhibitor of TGFbeta/Activin-Nodal signaling and/or the claimed genus of inhibitor of BMP signaling for SMAD inhibitors and the claimed genus of activator of the hedgehog pathway for ventralizing factors to differentiate hPSCs into hMNs because:
i. The structural and functional relationship or correlation between using a combination of the claimed genus of SMAD inhibitor, the claimed genus of ventralizing factor and the claimed genus of caudalizing factor for differentiating hPSCs into hMNs and hMNs expressing ChR2-EYFP, ChAT,ACHE, AG, HB9, ISL1 and SMI32 and differentiated from H9 human ES cells that are transduced with lentiviral particles (pLenti-Syn-hChR2(H134R)-EYFP-WPRE) (i.e. hChR2-EYFP- hES cells) and treated with SHH and retinoic acid (RA) as shown in Examples in the specification is unknown. 
The structural and functional relationship or correlation between the claimed genus of light-sensitive proteins, light-gated ion channels, derivatives expressed in hMNs and hMNs expressing ChR2-EYFP, ChAT,ACHE, AG, HB9, ISL1 and SMI32 and differentiated from hChR2-EYFP-hES cells treated with SHH and RA is also unknown.
The structural and functional relationship or correlation between the claimed genus of autoantibodies against the claimed genus of proteins and autoantibodies against nicotinic acetylcholine receptor (nAChR) in Myasthenia gravis patients shown in Examples (p. 7) in the specification is also unknown.
ii. As previously made of record, the specification only describes hMNs expressing Channelrhodopsin2 (ChR2)-EYFP and MN markers: ChAT, ACHE, AG, HB9, ISL1 and the mature neurofilament marker: SMI32, wherein the hMNs are differentiated from H9 human ES cells transduced with lentiviral particles (pLenti-Syn-hChR2(H134R)-EYFP-WPRE) (i.e. hChR2-EYFP- hES cells) treated with SHH and retinoic acid (RA).
iii. The specification has not disclosed sufficient species for a combination of the broad genus of SMAD inhibitor, the broad genus of ventralizing factor and the claimed genus of caudalizing factor in differentiation of hPSCs into hMNs or species for the broad genus of inhibitor of TGFbeta/Activin-Nodal signaling and/or the broad genus of inhibitor of BMP signaling for SMAD inhibitors and the broad genus of activator of the hedgehog pathway for ventralizing factors in differentiation of hPSCs into hMNs. 
The specification has also not disclosed sufficient species for the claimed genus of light-sensitive proteins, light-gated ion channels, derivatives expressed in hMNs or species for the claimed genus of autoantibodies against the claimed genus of proteins.
There was no known or disclosed correlation between the required function (differentiating hPScs into hMNs) and any particular structure or sequence for a combination of the genus of SMAD inhibitor, the genus of ventralizing factor and the c genus of caudalizing factor or the genus of inhibitor of TGFbeta/Activin-Nodal signaling and/or the genus of inhibitor of BMP signaling for SMAD inhibitors and the genus of activator of the hedgehog pathway for ventralizing factors or for the genus of light-sensitive proteins, light-gated ion channels, derivatives expressed in hMNs or the genus of autoantibodies against the genus of proteins. 
iv. The specification fails to teach the detailed structures and sequences and characteristics for a combination of the genus of SMAD inhibitor, the genus of ventralizing factor and the c genus of caudalizing factor or the genus of inhibitor of TGFbeta/Activin-Nodal signaling and/or the genus of inhibitor of BMP signaling for SMAD inhibitors and the genus of activator of the hedgehog pathway for ventralizing factors. 
Since the common characteristics/features of a combination of the genus of SMAD inhibitor, the genus of ventralizing factor and the c genus of caudalizing factor or the genus of inhibitor of TGFbeta/Activin-Nodal signaling and/or the genus of inhibitor of BMP signaling for SMAD inhibitors and the genus of activator of the hedgehog pathway for ventralizing factors, the genus of light-sensitive proteins, light-gated ion channels, derivatives expressed in hMNs or the genus of autoantibodies against the genus of proteins are unknown, a skilled artisan cannot envision the functional correlations of the claimed genera with the claimed invention in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously) and Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously). 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description for using the claimed genus of SMAD inhibitor, the claimed genus of ventralizing factor and the claimed genus of caudalizing factor or the genus of inhibitor of TGFbeta/Activin-Nodal signaling and/or the genus of inhibitor of BMP signaling for SMAD inhibitors and the genus of activator of the hedgehog pathway for ventralizing factors, the genus of light-sensitive proteins, light-gated ion channels, derivatives expressed in hMNs or the genus of autoantibodies against the genus of proteins. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of SMAD inhibitor, ventralizing factor and caudalizing factor or the genus of inhibitor of TGFbeta/Activin-Nodal signaling and/or the genus of inhibitor of BMP signaling for SMAD inhibitors and the genus of activator of the hedgehog pathway for ventralizing factors, the genus of light-sensitive proteins, light-gated ion channels, derivatives expressed in hMNs or the genus of autoantibodies against the genus of proteins, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed composition has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 4-5, 8, 11-13 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on January 6, 2022.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Hickman et al. (US8835168; also published as US2013/0115694, cited previously) in view of Crossley (PhD thesis, July 2015, MRC center for Developmental Neurobiology, King’s College London) and Southam et al. (J. Neurosci. Methods, 2013; 218:164-169) and evidentiary references: Calder et al. (J. Neurosci. 2015; 35:11462-11481, as in IDS), Maury et al (Nat. Biotechnol. 2014; 33:89-96; doi:10.1038/nbt.3049, cited previously), Grunseich et al. (Neurol. Dis. 2014; 70:12-20, cited previously) and Chambers (US2012/0094381, published April 19, 2012, priority Feb 17, 2009, as in IDS).  
Claims 1-3 as amended are drawn to a composition comprising an in vitro neuromuscular junction (NMJ) comprising a co-culture of a human motorneuron (hMN), a human skeletal muscle (hSKM) and non-neuronal cells that hold the hSKM in place when the hSKM contracts, wherein the hMN comprises a human pluripotent stem cell (hPSC)-derived spinal motorneuron (hPSC-spinal-MN), and wherein the hSKM comprises a human myoblast-derived skeletal muscle (hMBT-SKM) or a human PSC-derived skeletal muscle (hPSC-SKM). 
Hickman et al. (US8835168) teaches a composition comprising an in vitro NMJ comprising a co-culture of a hMN differentiated from a human spinal stem cell and a hSKM differentiated from a human skeletal muscle stem cell, which is the co-culture of a hMN differentiated from a human spinal SC and a hSKM differentiated from a human skeletal muscle SC for forming in vitro neuromuscular junctions as the claimed in vitro NMJ and co-culture (see col.4, lines 18 to col. 6, line 8; col. 6, lines 39-col. 7, line 54; col. 8, lines 16-34; col. 10, lines 1-8; col. 15-16, claims 1-16). The hMN differentiated from a human spinal SC taught by Hickman is a human pluripotent stem cell (PSC)-derived spinal motorneuron (hPSC-spinal-MN) and the hSKM differentiated from a human skeletal muscle stem cells (hSKM-SC) taught by Hickman is a human myoblast-derived skeletal muscle (hMBT-hSKM) or PSC-derived muscle (PSC-SKM) (see col. 4, lines18-col.6, line 14; col. 6, lines 39-col.7, line 54, in particular). Hickman also teaches that the human spinal cord stem cells (h-spinal-SCs) were isolated and differentiated into human motoneurons (hMNs) in a differentiation medium and the human skeletal muscle stem cells (hSKM-SCs) were isolated, proliferated and differentiated into human skeletal muscles (hSKMs) in a differentiation medium (high-glucose DMEM  supplemented with insulin (10ug/ml), bovine serum albumin (50ug/ml), EGF (10 ng/ml) and gentamicin (50ug/ml)), and the hMNs and hSKMs are co-cultured in a co-culture medium, wherein the co-culture medium comprises NEUROBASALTM medium, B27, Glutamax, GDNF, BDNF, Shh (i.e. a ventralizing factor/an activator of the hedgehog pathway), RA (retinoic acid; i.e. a caudalizing factor), IGF-1, cAMP, CNTF, NT-3, NT-4, Vitronectin, Laminin, G5 and Agrin (col. 6, lines 36 to col. 7, line 54, col. 15, table 1, col. 15-16, claims 1-16). Hickman also teaches that a suitable co-culture medium that can be used in the human NMJ formation system is comprised of the ingredients provided in Table 1 but is not limited only to these ingredients, nor is it required that every one of the ingredients be used in every embodiment.
The limitation “wherein the human motorneuron expresses one or more of homeobox gene 9 (HB9), neurofilament marker SMI32, Isletl (ISL1), homeobox transcription factor NKX6.1, oligodendrocyte transcription factor 2 (OLIG2), choline acetyltransferase (ChAT), acetylcholine esterase (ACHE), and agrin (AG)” recited in claim 3 are inherent features/properties of the human motorneurons as evidenced by Calder et al. (see p. 11464, table 1; p. 11467, figure 2; Calder et al., J. Neurosci. 2015; 35:11462-11481), Maury et al (see p. 91-93, figures 2-3 and 5; Maury et al., Nat. Biotechnol. 201433:89-96; doi:10.1038/nbt.3049), Grunseich et al. (see p.12, abstract; Grunseich et al. Neurol. Dis. 2014; 70:12-20) and Chambers (US2012/0094381; see paragraphs [0029],[0173], [0176];  [0063]; [0071]-[0081], [0141]-[0142]; [0154]-[0178]; [0198]; [0201]; [0204], [0216], tables A-B).  
But Hickman does not teach that non-neuronal cells that hold the hSKM in place when the hSKM contracts in the co-culture as recited in claim 1.
While Hickman does not teach non-neuronal cells in the co-culture, Crossley and Southam et al. teach this limitation and provide motivation and expectation of success in including non-neuronal cells that hold the hSKM in place when the hSKM contracts in the co-culture encompassed in the Hickman’s NMJ composition. In particular, Crossley teaches a composition comprising an in vitro NMJ comprising a co-culture of ES-derived motor neuros, astrocytes and skeletal muscle (p. 223-230). Crossley teaches that perisynaptic Schwann cells (PSCs) or terminal Schwann cells, a PNS glial-cell type found associated with NMJs are important for NMJ function and maturation (p. 37) and can improve survival of ESC-derived muscle and enable long-term in vitro culture (p. 230). Crossley also teaches that incorporation of these specialized ensheathing glia into neuromuscular co-cultures provides benefits for studying and investigation of myelination, and myelination disorders and provide the accuracy of the model of replicating the in vivo situation, improving the reliability of results (p. 230-231).  Southam teaches a composition comprising an in vitro NMJ comprising a co-culture of primary spinal motor neurons, supporting glia and skeletal muscle (see p. 164, abstract; p. 165, 2nd col. to p. 167, 2nd col., 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Crossley and Southam with the teaching of Hickman to include non-neuronal cells in the co-culture encompassed within the in vitro NMJ composition of Hickman to make the claimed composition with an expectation of success because Hickman teaches a co-culture of hMNs and hSKMs, wherein hMNs are differentiated from human spinal PSCs treated with SHH and RA and hSKMs are differentiated from human skeletal muscle stem cells, while Crossley or Southam teaches a composition comprising an in vitro NMJ comprising a co-culture of ES-derived motor neurons, skeletal muscle and non-neuronal cells such as astrocytes or glial cells, and Crossley also teaches that perisynaptic Schwann cells (PSCs) or terminal Schwann cells, a PNS glial-cell type found associated with NMJs are important for NMJ function and maturation and can improve survival of ESC-derived muscle and enable long-term in vitro culture and including these non-neuronal cells provides benefits for studying and investigation of myelination, and myelination disorders and accuracy of the model of replicating the in vivo situation, improving the reliability of results.  In this combination, both Hickman’s in vitro NMJ comprising a co-culture of hMNs and hSKMs and Crossley or Southam’s NMJ co-culture including additional non-neuronal cells are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Hickman’s in vitro NMJ using Crossley or Southam’s NMJ co-culture including additional non-neuronal cells, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would provide benefits for Hickman’s in vitro NMJ for in vitro and in vivo purposes in targeting NMJ-related diseases and treatment or drug screen systems, accuracy of the Hickman’s in vitro NMJ model of replicating the in vivo condition, and in pre-clinical study because Crossley or Southam teaches a composition comprising an in vitro NMJ comprising a co-culture of ES-derived motor neurons, skeletal muscle and non-neuronal cells such as astrocytes or glial cells, and Crossley also teaches that perisynaptic Schwann cells (PSCs) or terminal Schwann cells, a PNS glial-cell type found associated with NMJs are important for NMJ function and maturation and can improve survival of ESC-derived muscle and enable long-term in vitro culture and including these non-neuronal cells provides benefits for studying and investigation of myelination, and myelination disorders and accuracy of the model of replicating the in vivo situation, improving the reliability of results. 
 The person of ordinary skill would have had a reasonable expectation of success in making the claimed in vitro NMJ by including additional non-neuronal cells in the Hickman’s in vitro NMJ because Hickman teaches a co-culture of hMNs and hSKMs, wherein hMNs are differentiated from human spinal PSCs treated with SHH and RA and hSKMs are differentiated from human skeletal muscle stem cells, and Crossley and Southam teach a composition comprising an in vitro NMJ comprising a co-culture of ES-derived motor neurons, skeletal muscle and non-neuronal cells such as astrocytes or glial cells, and Crossley teaches that perisynaptic Schwann cells (PSCs) or terminal Schwann cells, a PNS glial-cell type found associated with NMJs are important for NMJ function and maturation and can improve survival of ESC-derived muscle and enable long-term in vitro culture and including these non-neuronal cells provides benefits for studying and investigation of myelination, and myelination disorders and accuracy of the model of replicating the in vivo situation, improving the reliability of results.
Thus, it is obvious to combine two prior art elements (i.e. Hickman’s in vitro NMJ comprising a co-culture of hMNs and hSKMs, and additional non-neuronal cells such as astrocytes or glial cells or Schwann cells in the in vitro NMJ co-culture disclosed by Crossley or Southam) according known methods to yield predictable results because additional non-neuronal cells in the in vitro NMJ co-culture would promote NMJ function and maturation and better benefits for studying disease conditions and accuracy of replicating in vivo conditions and results, and thus the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

10.	Claims 3-10 and 24 are rejected under 35 U.S.C. 103 as obvious over in view of Hickman (US8835168; also published as US2013/0115694) in view of Crossley (2015) and Southam et al. (2013) as applied to claims 1-3 above, and further in view of Calder et al. (2015, as in IDS), Maury et al (2014), Grunseich et al. (2014) and Chambers (US2012/0094381, as in IDS).
Claim 3 as amended is directed to hMNs expressing one or more of markers including HB9, SMI32, ISL1, NKX6.1, OLIG2, ChAT, ACHE and AG. 
Claims 4-10 as amended are product-by-process claims. The limitations “wherein the human PSC-derived spinal motorneuron is differentiated by contacting a human PSC with at least one SMAD inhibitor, at least one ventralizing factor and at least one caudalizing factor”, “wherein the at least one SMAD inhibitor is selected from … “, “wherein the inhibitor of TGFB/Activin-Nodal signal is SB431542”, “wherein the inbihitor of BMP is LDN193189”, “wherein at least one ventralizing factor comprising an activator of the hedgehog pathway”, “wherein the activator of the hedgehog pathway is selected from ….” and “wherein the at least one caudalizing factor is selected from….” in claims 4-10 are product-by-process limitations. 
Claim 24 as amended is drawn to a kit comprising the claimed composition.
Hickman, Crossley and Southam are set forth above. Even if the claimed hMN comprises hPSC-derived spinal motorneurons (hPSC-sMN), and the claimed hSKM comprises human myoblast-derived skeletal muscle (myoblast-hSKM) or PSC-derived muscle (PSC-M) are not exactly identical to the hMNs differentiated from human spinal stem cells and hSKMs differentiated from human skeletal muscle stem cells taught by Hickman, Calder, Maury, Grunseich and Chambers teach that hMNs can be differentiated from hPSCs or hESCs by treating hPSCs or hESCs with SMAD inhibitors including LDN193189 and SB431542, SHH and RA,  and such hMNs express one or more of HB9, SMI32, ISL1, NKX6.1, OLIG2, ChAT, ACHE and AG as in claim 3 (see p. 11464, table 1; p. 11467, figure 2; Calder et al., J. Neurosci. 2015; 35:11462-11481), Maury et al (see p. 91-93, figures 2-3 and 5; Maury et al., Nat. Biotechnol. 201433:89-96; doi:10.1038/nbt.3049), Grunseich et al. (see p.12, abstract; Grunseich et al. Neurol. Dis. 2014; 70:12-20) and Chambers et al. (see paragraphs [0029],[0173], [0176];  [0063]; [0071]-[0081], [0141]-[0142]; [0154]-[0178]; [0204], tables A-B).
In addition, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Also See MPEP § 2113. In this case, claims 4-10 are directed to a composition comprising an in vitro NMJ comprising a co-culture of a hMN and a hSKM wherein the hMN is hPSC-derived sMN and hSKM is myoblast-SM or PSC-M, which is identical to the co-culture of a hMN differentiated from a human spinal stem cell and a hSKM differentiated from a human skeletal muscle stem cell for forming in vitro neuromuscular junctions taught by Hickman. In addition, based on the instant specification, the hMNs recited in the claimed composition are differentiated from human spinal stem cells in a medium containing SHH and RA (dual SMAD inhibition) as shown in the instant specification (example 1, p. 22-24).
Further, Calder teaches motorneurons differentiated from human ES cells that are incubated in a culture medium comprising SMAD inhibitors LDN193189 and SB431542, Smoothened Agonist (SAG), FGF2, Chir-99021, RA, FGF8, BMP4, Wnt3a, GDNF, Y-27632 and also teaches that these motorneurons cultured under this condition express ISL1, HB9, NKX6.1, OLIG2, LIM3, ChAT (see p. 11464, table 1; p. 11465-p. 11467, figure 2). 
Maury teaches spinal motorneurons (sMNs) differentiated from human pluripotent stem cells (hPSCs) or embryonic stem cells (hESCs) in a culture medium comprising ascorbic acid with Y-27632, SB431542 and LDN193189, then in a culture medium comprising SB431542, LDN193189, Smoothened agonist (SAG), FGF2, Chir-99021, retinoic acid (RA), Y-27632, IBMX, Forskolin, BMP4, SU5402, U0126, PD0325901, FGF8, LY294002, Wnt3a, DAPT, BDFN and GDFN; and also teaches that the motorneurons cultured under this condition express ISL1, HB9, NKX6.1, OLIG2, LIM3, ChAT (see p. 90-93, figures 1-3 and 5 and p. 97, online method, large scale differentiation and immunostaining)).
Grunseich teaches motorneurons differentiated from human iPSCs in a culture medium comprising FGF, ROCK-1, LDN193189, SB431542, smoothened agent, retinoic acid, purmorphamine, and then cultured in neurobasal media in the presence of  GDFN, ascorbic acid, CNTF, B27, N2; wherein the motorneuorns express HB9, ISL1, ChAT and SMI-32; and wherein the human iPSCs are created from fibroblasts isolated from patients suffering from spinal and bulbar muscular atrophy (SBMA) (see p. 12, abstract; p. 13, 1st col., last paragraph to 2nd col. 1st paragraph 1st col., -93, figures 1-3 and 5).
Chambers teaches human-PSC-derived spinal motorneurons differentiated from human ES cells in in a culture medium comprising at least an inhibitor of SMAD signaling including Noggin, Dorsomorphin, LDN-193189 or a combination thereof, at least one inhibitor inhibiting TGF-beta/Activin/Lefty pathway including SB431542 ([0011]-[0012]), at least one ventralizing factor (SHH, para [0029], [0245]), and at least one caudalizing factor (para [0016]) or comprising BDNF, ascorbic acid, SHH and FGF8; wherein the motorneurons cultured under this condition express ISL1 and HB9; and wherein human ES cells include  ESCs or iPSCs, somatic stem cells, cancer stem cells or pluripotent or multipotent stem cells (see paragraphs [0029],[0173], [0176];  [0063]; [0071]-[0081], [0141]-[0142]; [0154]-[0178]; [0198]; [0201]; [0204], [0216], tables A-B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Calder, Maury, Grunseich and Chamber with the teachings of Hickman, Crossley and Southam to make the claimed composition comprising a co-culture of hMNs and hSKMs, wherein the hMNs express one or more of HB9, SMI32, ISL1, NKX6.1, OLIG2, ChAT, ACHE and AG, with an expectation of success because hMNs can be differentiated from hPSCs/hESCs by treating hPSCs or hESCs with at least one SMAD inhibitor including inhibitors of TGFbeta/Activi-Nodal signaling including SB431542 or BMP signaling including LDN193189, at least one ventralizing factor including SHH, purmorphamine and at least one caudalizing factor including RA or Wnt activator and such hMNs express one or more of HB9, SMI32, ISL1, NKX6.1, OLIG2, ChAT, ACHE and AG as taught by Calder, Maury, Grunseich and Chamber, and Hickman, Crossley and Southam teach an in vitro NMJ composition co-culture of hMNs, hSKMs and non-neuronal cells, wherein the hMNs are differentiated from human spinal pluripotent stem cells and hSKMs are differentiated from human skeletal muscle stem cells. In this combination, both co-culturing and motorneuronal differentiation methods/conditions taught by Calder, Maury, Grunseich and Chamber and taught by Hickman, Crossley and Southam are performing the same NMJ co-cultures wherein human spinal MNs are differentiated from hPSCs or hESCs and hSKMs are differentiated from human myoblasts or PSCs they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying co-culturing and motorneuronal differentiation methods of Hickman, Crossley and Southam by using co-culturing and motorneuronal differentiation methods/conditions taught by Calder, Maury, Grunseich and Chamber and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would result in the claimed in vitro NMJ comprising a co-culture of hMNs, hSKMs and non-neuronal cells wherein the hMNs express the claimed markers because Calder, Maury, Grunseich and Chamber teaches that hMNs can be differentiated from hPSCs or hESCs by treating hPSCs or hESCs with at least one SMAD inhibitor including inhibitors of TGFbeta/Activi-Nodal signaling including SB431542 or BMP signaling including LDN193189, at least one ventralizing factor including SHH, purmorphamine and at least one caudalizing factor including RA or Wnt activator and hMNs differentiated from hPSCs or hESCs treated with such a combination of SMAD inhibitors, ventralizing factors and caudalizing factors express one or more of HB9, SMI32, ISL1, NKX6.1, OLIG2, ChAT, ACHE and AG. The person of ordinary skill would have had a reasonable expectation of success in making the claimed in vitro NMJ comprising a co-culture of hMNs, hSKMs and non-neuronal cells wherein the hMNs express the claimed markers by using the claimed at least one SMAD inhibitor, at least one ventralizing factor and at least one caudalizing factor in the in vitro NMJ disclosed by Hickman because Hickman, Crossley and Southam teach the claimed in vitro NMJ comprising a co-culture of hMNs, hSKMs and non-neuronal cells, while Calder, Maury, Grunseich and Chambers teach that hMNs differentiated from hPSCs or hESC after being treated with the claimed SMAD inhibitor, ventralizing factor and caudalizing factor express one or more of HB9, SMI32, ISL1, NKX6.1, OLIG2, ChAT, ACHE and AG. The skilled artisan would have been motivated to generate the claimed in vitro NMJ comprising a co-culture of hMNs, hSKMs and non-neuronal cells by contacting the hPSCs or hESCs with at least one SMAD inhibitor, at least one ventralizing factor and at least one caudalizing factor and wherein the hMNs express one or more of HB9, SMI32, ISL1, NKX6.1, OLIG2, ChAT, ACHE and AG because Calder, Maury, Grunseich and Chambers teach that hMNs can be differentiated from hPSCs or hESCs by treating the hPSCs or hESCs with at least one SMAD inhibitor including inhibitors of TGFbeta/Activi-Nodal signaling including SB431542 or BMP signaling including LDN193189, at least one ventralizing factor including SHH, purmorphamine and at least one caudalizing factor including RA or Wnt activator, and the hMNs obtained by such treatments express one or more of HB9, SMI32, ISL1, NKX6.1, OLIG2, ChAT, ACHE and AG. 

Further, while Hickman, Crossley and Southam do not teach a kit as in claim 24, Chambers teaches this limitation. In particular, Chambers teaches a kit comprising the claimed hMNs differentiated from hESCs in a culture medium comprising SHH, RA, LDN-193189, SB431542, BDNF, ascorbic acid, and wherein express ISL1 and HB9, and co-cultures comprising hMNs and other tissue including muscle cells or precursor cells for delivery, storage, transport, or delivery of reaction reagents in the appropriate containers (such as tubes, etc.) and/or supporting materials (e.g., buffers, written instructions for performing cell differentiation, etc.) from one location to another (see [0011]; [0083] and p. 27-28 claims 52-55, in particular). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Chambers with the teaching of Hickman, Crossley and Southam to make the claimed kit comprising a co-culture of hMNs. hSKMs and non-neuronal cells or an in vitro of NMJ from the co-culture with an expectation of success because Hickman, Crossley and Southam teach a co-culture of hMNs, hSKMs and non-neuronal cells, wherein hMNs are differentiated from human spinal PSCs treated with SHH and RA and hSKMs are differentiated from human skeletal muscle stem cells, while Chamber teaches a kit can provide delivery, storage, transport, or delivery of hMNs and co-cultures comprising hMNs and other tissue including muscle cells or precursor cells in the appropriate containers (such as tubes, etc.) and/or supporting materials (e.g., buffers, written instructions for performing cell differentiation, etc.) from one location to another. In this combination, both Hickman, Crossley and Southam’s in vitro NMJ comprising a co-culture of hMNs, hSKMs and non-neuronal cells, and Chamber’s kit comprising the claimed hMNs and/or a co-culture with other tissue including muscle or precursor cells are performing the same functions in in vitro and in vivo purposes in targeting NMJ-related diseases and treatment or drug screen systems and in pre-clinical study they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Hickman, Crossley and Southam’s in vitro NMJ using Chamber’s kit and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would provide benefits for Hickman, Crossley and Southam’s in vitro NMJ for in vitro and in vivo purposes in targeting NMJ-related diseases and treatment or drug screen systems and in pre-clinical study and proper delivery, storage, transport of Hickman’s in vitro NMJ from one location to another because Chamber teaches that a kit comprising the claimed hMNs and/or a co-culture with other tissues can be used for delivery, storage, transport, or delivery of reaction reagents in the appropriate containers (such as tubes, etc.) and/or supporting materials (e.g., buffers, written instructions for performing cell differentiation, etc.) from one location to another. The person of ordinary skill would have had a reasonable expectation of success in preparing the Hickman’s in vitro NMJ in a kit because the in vitro NMJ of Hickman, Crossley and Southam can be used for in vitro and in vivo purposes in targeting NMJ-related diseases and treatment or drug screen systems and in pre-clinical study, which require delivery, storage, transport of Hickman, Crossley and Southam’s in vitro NMJ, or delivery of Hickman, Crossley and Southam’s in vitro NMJ in the appropriate containers (such as tubes, etc.) and/or supporting materials (e.g., buffers, written instructions for performing cell differentiation, etc.) from one location to another and Chamber teaches that a kit can provide delivery, storage, transport of the hMNs and/or co-culture, or delivery of reagents in the appropriate containers (such as tubes, etc.) and/or supporting materials (e.g., buffers, written instructions for performing cell differentiation, etc.) from one location to another. 
The skilled artisan would have been motivated to prepare the in vitro NMJ in a kit taught by Chamber because the in vitro NMJ of Hickman, Crossley and Southam require delivery, storage, transport in the appropriate containers (such as tubes, etc.) and/or supporting materials (e.g., buffers, written instructions for performing cell differentiation, etc.) from one location to another for in vitro and in vivo purposes in targeting NMJ-related diseases and treatment or drug screen systems and in pre-clinical study, while Chamber teaches that a kit can provide delivery, storage, transport of the hMNs and/or co-culture, or delivery of reagents in the appropriate containers (such as tubes, etc.) and/or supporting materials (e.g., buffers, written instructions for performing cell differentiation, etc.) from one location to another. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the same co-culture treated with the claimed SHH and RA would result in the same results and thus the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

11.	Claims 11-14 are rejected under 35 U.S.C. 103 as obvious over Hickman (US8835168; also published as US2013/0115694) in view of Crossley (2015) and Southam et al. (2013), Calder et al. (2015), Maury et al (2014), Grunseich et al. (2014) and Chambers (US2012/0094381) as applied to claims 3-10 and 24 above, and further in view of Bryson et al. (Science, 2014; 344:94-97, as in IDS) and Parker et al. (US 20150182679, published Jul 2, 2015, priority Jul 20, 2012, as in IDS).  
Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers are set forth above but fail to teach that the hMNs expresses a light-sensitive protein, a light-gated ion channel including rhodopsin, channelrhodopsin incuding channelrhodopsin-2 (ChR2), halorhodopsin, archaerhodopsin, bacteriorhodopsin, proteorhodopsin, derivatives thereof, and combinations thereof recited in claims 11-14.
Bryson et al. teach embryonic stem cell-derived motorneurons (ES-MNs) expressing a light-sensitive ion channel, channelrhodopsin-2 (ChR2), wherein the ES-MNs are differentiated from ES cells transfected with ChR2-YFP/GDNF and neuromuscular junctions comprising ChR2 expression MNs after engrafted in adult mice with partially denervated branches of sciatic nerves by sciatic nerve ligation (p. 94-97). Bryson teaches that engrafting ChR2-expressing ES-MNs to animals with denervation provides controllably motor functional restoration using optogenetic stimulations (see p. 94, abstract).  
Parker et al. (US 20150182679) teaches neuron-muscle co-cultures wherein neurons express a light-sensitive protein, a light-gated ion channel, a rhodopsin, channelrhodopsin including channelrhodopsin-2 (ChR2), halorhodopsin, archaerhodopsin, bacteriorhodopsin, proteorhodopsin (see paragraphs [0154]-[0157]) and neuron-myocytes co-cultures comprising neurons expressing a light-sensitive protein, a light-gated ion channel including ChR2 (see paragraphs [0161]-[0164]). Parker teaches that introducing light-sensitive ion channels into cells or neurons allows optically activation to generate an action potential through the tissue and the induced action potential of the optical stimulated tissue can propagate and activate the remaining cells of the tissue through gap junctions to restore activities of cells (see [0154]-[0164]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Bryson and Parker with the teachings of Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers to make the claimed in vitro of NMJ from the co-culture comprising hMNs, hSKMs and non-neuronal cells, wherein hMNs express a light-sensitive protein, a light-gated ion channel including ChR2 with an expectation of success because Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers teach a co-culture of hMNs, hSKMs and non-neuronal cells, wherein hMNs are differentiated from human spinal PSCs treated with at least one SMAD inhibitor including inhibitors of TGFbeta/Activi-Nodal signaling including SB431542 or BMP signaling including LDN193189, at least one ventralizing factor including SHH, purmorphamine and at least one caudalizing factor including RA or Wnt activator, and wherein hSKMs are differentiated from human skeletal muscle stem cells (hSKM-SCs), while Bryson and Parker teach ES-MNs expressing a light-sensitive ion channel, channelrhodopsin-2 (ChR2) and NMJ comprising ChR2 expression MNs or co-culture of MNs with myocytes provides benefits of controllably motor functional restoration and cellular and neuronal activities using optogenetic stimulations. In this combination, both Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers’ in vitro NMJ comprising a co-culture of hMNs, hSKMs and non-neuronal cells, and Bryson and Parker’s in vitro NMJ or a co-culture of hMNs with myocytes are performing the same functions in in vitro and in vivo purposes in targeting NMJ-related diseases and treatment or drug screen systems and in pre-clinical study they would if they were separate, and hMNs or ES-MNs expressing a light-sensitive protein, a light-gated ion channel, a rhodopsin, channelrhodopsin including ChR2 and NMJ comprising ChR2 expression MNs or co-culture of MNs expressing ChR2 with myocytes provide an additional advantage of controllably motor functional restoration and cellular and neuronal activities using optogenetic stimulations. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers’ in vitro NMJ using hMNs or ES-MNs expressing a light-sensitive protein, a light-gated ion channel, a rhodopsin, channelrhodopsin including ChR2, or NMJ comprising ChR2 expression MNs taught by Bryson and Parker and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would provide additional benefits and applications for Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers’ in vitro NMJ for in vitro and in vivo purposes in targeting NMJ-related diseases and treatment or drug screen systems and in pre-clinical study because Bryson and Parker teach that hMNs or ES-MNs expressing a light-sensitive ion channel, channelrhodopsin-2 (ChR2) and NMJ comprising ChR2 expression MNs or co-culture of MNs with myocytes provide an additional advantage of controllably motor functional restoration and cellular and neuronal activities using optogenetic stimulations. The person of ordinary skill would have had a reasonable expectation of success in making the claimed in vitro NMJ by  using hMNs or ES-MNs expressing a light-sensitive protein, a light-gated ion channel, a rhodopsin, channelrhodopsin including ChR2, and NMJ comprising ChR2-expression MNs in the in vitro NMJ of Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers because the in vitro NMJ of Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers can be used for in vitro and in vivo purposes in targeting NMJ-related diseases and treatment or drug screen systems and in pre-clinical study, and hMNs or ES-MNs expressing a light-sensitive protein, a light-gated ion channel, a rhodopsin, channelrhodopsin including ChR2, and NMJ comprising ChR2-expression MNs or co-culture of MNs with myocytes provide an additional advantage of controllably motor functional restoration and cellular and neuronal activities using optogenetic stimulations as taught by Bryson and Parker.
The skilled artisan would have been motivated to prepare the claimed in vitro NMJ using hMNs or ES-MNs expressing a light-sensitive protein, a light-gated ion channel, a rhodopsin, channelrhodopsin including ChR2, and NMJ comprising ChR2-expression MNs in the in vitro NMJ of Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers because the in vitro NMJ of Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers can be used for in vitro and in vivo purposes in targeting NMJ-related diseases and treatment or drug screen systems and in pre-clinical study, and Bryson and Parker teach that hMNs or ES-MNs expressing a light-sensitive ion channel, channelrhodopsin-2 (ChR2) and NMJ comprising ChR2 expression MNs or co-culture of MNs with myocytes provide an additional advantage of controllably motor functional restoration and cellular and neuronal activities using optogenetic stimulations. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the in vitro NMJ comprising a co-culture hMNs and hSKMs, wherein the hMNs express a light-sensitive protein, a light-gated ion channel, a rhodopsin, channelrhodopsin including ChR2 would at least function as the in vitro NMJ and the hMNs expressing a light-sensitive protein, a light-gated ion channel, a rhodopsin, channelrhodopsin including ChR2 would provide an additional advantage of controllably motor functional restoration and cellular and neuronal activities using optogenetic stimulations, and thus the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

12.	Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as obvious over Hickman (US8835168; also published as US2013/0115694) in view of Crossley (2015) and Southam et al. (2013), Calder et al. (2015), Maury et al (2014), Grunseich et al. (2014) and Chambers (US2012/0094381) as applied to claims 3-10 and 24 above, and further in view of Inoue et al. (US2016/0046905, published Feb 18, 2016, filed Mar 24, 2014, as in IDS; was issued as US10519421), Yeo et al. (Dev. Biol. 2015; 408:244-251) and Yilmaz et al. (PLoS One; 2015; DOI:10.1371/journal.pone.0123546). 
Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers are set forth above but fail to teach that the human motorneurons and human skeletal muscle are derived and isolated from a subject diagnosed with or at risk for having Myasthenia gravis (MG) as in claim 15 or co-cultured in the presence of Ig from a MG patient wherein the Ig comprises autoantibodies against proteins in the NMJ of the patient as in claim 16, or co-cultured in the presence of inflammatory cytokines as in claim 19.
Inoue et al. (US2016/0046905) teaches an in vitro NMJ comprising hMNs and hSKMs useful for studying amyotrophic lateral sclerosis (ALS) or myasthenia gravis (MG) or motor neuron disease  (MN) pathological condition, wherein the hMNs express one or more marker genes for motor neurons, such as H1B9 and ChAT; and wherein hMNs and hSKMs are differentiated from pluripotent stem cells derived from patients with ALS or MG, which are useful for screening therapeutics for ALS or MG (see paragraphs [0209]; [0215]-[0222]; [0165], in particular). Inoue teaches that hMNs and hSKMs derived from cells isolated from a subject diagnosed with or at risk for having ALS or MG are useful in the analysis of neuron (particularly, motor neuron) development, function, and death--research which is critical to a complete understanding of motor neuron disease and  the neural progenitor cells and differentiated neural cells of will be useful in monitoring synaptic differentiation at sites of contact with target muscles and facilitate a direct comparison of normal, healthy motor neurons with degenerated motor neurons with motor neuron diseases or autoimmune motor neuron diseases.
Yeo et al teach that patients with myasthenia gravis (MG), a most common autoimmune diseases of NMJ and patients with MG are routinely screened for the presence of autoantibodies against AChR or MusK using a cell-based assay, the NMJ co-culture can be cultured in the presence of Ig from MG patient, which provides a better tool for detecting the anti-AChR or anti-MusK autoantibodies and better diagnosis for MG patients (see abstract; p. 248-250).  
Yilmaz et al. teaches MG patient’s plasma contain different cytokines including inflammatory cytokines including TNF-a, INF-r and IL-6, which are different in different MG subtypes (see p. 1, abstract; p. 3; p. 4-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Inoue, Yeo and Yilmaz with the teachings of Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers to co-culture an in vitro NMJ comprising a co-culture comprising hMNs and hSKMs in the presence of Ig from a MG patient or proteolysis factor and/or inflammatory cytokines with an expectation of success because Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers teaches the claimed NMJ co-culture of hMNs, hSKMs and non-neuronal cells, wherein hMNs are differentiated from human spinal PSCs and hSKM stem cells, while Inoue teaches an NMJ co-culture comprising  hMNs and hSKMs derived from pluripotent stem cells from patients with disease including ALS, MN or MG are useful for study development of the innervation between neurons and muscle cells and molecular  pathogenesis within the diseases and screening therapeutics, and Yeo and Yilmaz teach an in vitro NMJ comprising hMNs and hSKMs co-cultured in the presence of MG patient’s plasma can provide better tool for study and diagnosis because the MG patient’s plasma contain autoantibodies against AChR and/or MusK and different cytokines including inflammatory cytokines, co-culturing the NMJ comprising hMNs and hSKMs derived from patients in the presence of patient’s plasma including autoantibodies and cytokines help study and understand the molecular pathogenesis mechanisms and diagnosis of MG. In this combination, both the in vitro NMJ of Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers and the in vitro NMJ of Inoue are performing the same functions in in vitro and can be used for study of NMJ-related  diseases or drug screen systems and in pre-clinical study they would if they were separate, and Yeo and Yilmaz’s in vitro NMJ co-culture in presence of hMNs with MG patient’s plasma also are performing the same functions in in vitro, and further serve a better and clear for mimicking MG pathological condition in vivo for better understand autoantibodies and cytokines produced in MG plasma and their effects on NMJ and molecular pathogenesis of NMJ diseases for diagnosis or drug screen systems and in pre-clinical study. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying the in vitro NMJ of Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers using hMNs or ES-MNs from pluripotent stem cells isolated from MG patients and co-culturing the cells in the presence of MG patient’s plasma, which contains autoantibodies and different cytokines taught by Inoue, Yeo and Yilmaz, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would provide additional benefits and applications for Hickman’s in vitro NMJ for in vitro and in vivo purposes in targeting NMJ-related diseases, study molecular pathogenesis of MG, or drug screen systems and in pre-clinical study because Inoue, Yeo and Yilmaz teach that an NMJ comprising hMNs and hSKM differentiated from pluripotent stem cells derived from MG patients and co-cultured in the presence of patient’s plasma containing autoantibodies and inflammatory cytokines can provide a better tool to study the molecular pathogenesis of the MG disease and mimicking the pathological condition in vivo and also serve a better diagnosis tool. The person of ordinary skill would have had a reasonable expectation of success in preparing the  in vitro NMJ of Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers using pluripotent stem cells derived from MG patients and co-culturing the in vitro NMJ in the presence of MG patient’s Ig or plasma, which contains autoantibodies and inflammatory cytokines because the in vitro NMJ of Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers can be used for in vitro and in vivo purposes in targeting NMJ-related diseases and treatment or drug screen systems and in pre-clinical study, and the in vitro NMJ derived from pluripotent stem cells from MG patients and co-cultured in the presence of patient’s Ig or plasma as taught by Inoue, Yeo and Yilmaz provide a better and closer condition mimicking the MG pathological conditions in vivo for direct study the molecular pathogenesis of MG and accurate diagnosis.
The skilled artisan would have been motivated to prepare the in vitro NMJ using hMNs and hSKMs differentiated from pluripotent stem cells derived from MG patients and also co-culturing the NMJ in the presence of MG patient’s plasma containing autoantibodies and inflammatory cytokines and/or proteolysis factors because the in vitro NMJ of Hickman, Crossley, Southam, Calder, Maury, Grunseich and Chambers can be used for in vitro and in vivo purposes in targeting NMJ-related diseases and treatment or drug screen systems and in pre-clinical study, and Inoue, Yeo and Yilmaz teach that the in vitro NMJ using hMNs and hSKMs differentiated from pluripotent stem cells derived from MG patients and also co-culturing the NMJ in the presence of MG patient’s plasma containing autoantibodies and inflammatory cytokines provide a better and closer condition mimicking the MG pathological conditions in vivo for direct study the molecular pathogenesis of MG and accurate diagnosis. 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the in vitro NMJ using hMNs and hSKMs differentiated from pluripotent stem cells derived from MG patients and also co-culturing the NMJ in the presence of MG patient’s plasma containing autoantibodies and inflammatory cytokines provide a better and closer condition mimicking the MG pathological conditions in vivo for direct study the molecular pathogenesis of MG and accurate diagnosis, and thus the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.



Conclusion

13.	NO CLAIM IS ALLOWED.


14.	This application contains claim 17 drawn to an invention nonelected with traverse in the reply filed on 6/24/21.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
April 20, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649